                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                         ANDERSON/GREENWOOD DIVISION

David Richard Walker, Jr.,               )
                                         )          Civil Action No.: 8:19-cv-02484-JMC
                         Plaintiff,      )
                                         )                          ORDER
                v.                       )
                                         )
Amy Jolly, Annie Rumler, Chretha Kelley, )
Director Stirling, All Unknown Law       )
Librarians at Level III of SCDC,         )
                                         )
                         Defendants.     )
___________________________________ )

       David Richard Walker, Jr. (“Plaintiff”) filed a civil rights action alleging that Defendants

denied him access to legal materials and supply items and have denied him access to courts,

government offices, and government officials in violation of the First, Fifth, Eighth, and

Fourteenth Amendments to the United States Constitution. This matter is before the court upon

review of the Magistrate Judge’s Report and Recommendation (“Report”) (ECF No. 28), filed on

December 17, 2019, recommending that Plaintiff’s Complaint (ECF No. 1) be dismissed without

leave to amend and without issuance and service of process. The Report also recommends the

dismissal be deemed a strike, thereby limiting Plaintiff’s ability to file a lawsuit without the

prepayment of the filing fee. See 28 U.S.C. § 1915(g). Finally, the Report recommends Plaintiff’s

Motion for Preliminary Injunction (ECF No. 3) be denied.

       The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 636(b)(1) and Local

Civil Rule 73.02 for the District of South Carolina. The Magistrate Judge makes only a

recommendation to this court, which has no presumptive weight. The responsibility to make a

final determination remains with this court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976).

The court is charged with making a de novo determination of those portions of the Report to which


                                                1

specific objections are made. Diamond v. Colonial Life and Acc. Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005).

       The parties were advised of their right to file objections to the Report. (ECF No. 28.)

Neither party filed objections to the Report.

       In the absence of objections to the Magistrate Judge’s Report, this court is not required to

provide an explanation for adopting the recommendation. See Camby v. Davis, 718 F.2d 198, 199

(4th Cir. 1983). Rather, “in the absence of a timely filed objection, a district court need not conduct

a de novo review, but instead must ‘only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416

F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

Furthermore, failure to file specific written objections to the Report results in a party’s waiver of

the right to appeal from the judgment of the District Court based upon such recommendation. 28

U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S. 140 (1985).

       After a thorough review of the Report and the record in this case, the court finds the Report

provides an accurate summary of the facts and law and does not contain clear error. Therefore,

the court ACCEPTS the Magistrate Judge’s Report and Recommendation (ECF No. 28), and

DISMISSES Plaintiff’s Complaint (ECF No. 1). The dismissal is deemed a STRIKE, thereby

limiting Plaintiff’s ability to file a lawsuit without the prepayment of the filing fee. See 28 U.S.C.

§ 1915(g). Finally, the Plaintiff’s Motion for Preliminary Injunction (ECF No. 3) is DENIED.

       IT IS SO ORDERED.




                                                                 United States District Judge
January 13, 2020
Columbia, South Carolina


                                                  2

